{¶ 10} I concur in the decision in this case but believe that cases from this court and others should be noted.
{¶ 11} This decision follows that of State v. Keating (Oct. 13, 1987), 5th Dist. No. CA-7148, Stark County, 1987 WL 18541;Kirkersville v. Burt (Nov. 25, 1994), 5th Dist. No. 94-CA-56, Licking County, 1994 WL 728108; State v. Musick (June 4, 2002), 5th Dist. No. 01CA77, Licking County; State v. Koteff (Apr. 8, 2005), 5th Dist. No. 04-COA-035, Ashland County, 2005 WL 845208;Columbus v. Robbins (1989), 61 Ohio App.3d 324, 572 N.E.2d 777;State v. Brown (Apr. 13, 1992), 12th Dist. No. CA91-07-043, 1992 WL 75187; and Cleveland Metroparks v. Ponsford (Oct. 10, 1996), 8th Dist. No. 68257, Cuyahoga County, 1996 WL 583192. *Page 152 
{¶ 12} This court in State v. Edwards (Feb. 24, 2004), 5th Dist. No. 2003AP090077, Tuscarawas County, 2004-Ohio-870, 2004 WL 362209, disagreed on the basis that at a suppression hearing, hearsay evidence is admissible even though at trial it would not be.
{¶ 13} I concur in the opinion, as was stated in State v.Brown, that authentication of a certificate is a condition precedent to its admission into evidence, even at a suppression hearing.